86 F.3d 1154
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Shaka Macumba ZULU X, a/k/a Michael Wayne Montgomery,Plaintiff-Appellant,v.Richard BUNDRICK, Inmate Relations Coordinator at theMaximum Security Unit;  South Carolina Departmentof Corrections, Defendants-Appellees.
No. 95-7922.
United States Court of Appeals, Fourth Circuit.
Submitted:  March 19, 1996.Decided:  May 30, 1996.

Shaka Macumba Zulu X, Appellant Pro Se.
Before HALL and NIEMEYER, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying relief on his 42 U.S.C. § 1983 (1988) complaint.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation and find no reversible error.   Accordingly, we affirm on the reasoning of the district court.   X v. Bundrick, No. CA-95-741-6-3AK (D.S.C. Oct. 24, 1995).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED